EXHIBIT 10.2

 

SPINOUT APPROVAL

 

This Spinout Approval is dated as of November 1, 2016. Reference is hereby made
to that certain Convertible Note Purchase Agreement (the “Agreement”), dated as
of April 3, 2013 among Senior Scientific, LLC, a New Mexico limited liability
company (the “Company”), and Raymond A. Mason, William B. Jones, and Ferdinand
J. Crovato Trust (together, the “Purchasers”) and the Convertible Notes issued
by the Company to the Purchasers on or about April 3, 2013, October 1, 2013,
April 1, 2014, and October 1, 2014 (all together the “Notes”). The Notes and the
Agreement together are the “Transaction Documents”. Capitalized terms used but
not defined herein shall have the meanings given them in the Agreement.

 

WHEREAS, Manhattan Scientifics, Inc., the Company’s parent (“MHTX”), intends to
merge the Company with a new Nevada corporation (“NewCo”) which will be
initially be 100% owned by MHTX (the “Merger”);

 

WHEREAS, MHTX intends that NewCo will borrow, on the terms set forth in the
Interim Note attached hereto as Exhibit A (the “Interim Note”), up to an
additional $500,000 (the “Interim Financing”) that will be subordinate to the
obligations under the Notes in accordance with the terms of the Interim Note for
the commercialization of the Company’s technology; and raise $2,000,000 (the
“Note Buyout Financing”) via common equity capital on commercially reasonable
terms or via debt in financing that will be subordinate to the obligations under
the Notes in accordance with the terms consistent with the subordination terms
of the Interim Note, which proceeds will be used to pay off a portion of the
Notes; and raise additional common equity capital not to exceed $3,000,000 (the
“Bridge Financing”) on commercially reasonable terms; and then execute an IPO on
the Australian Stock Exchange;

 

WHEREAS, MHTX, the Company, and NewCo desire that the Purchasers approve the
Merger, the Interim Financing, the Note Buyout Financing, and the Bridge
Financing, and agree to amend the Notes as set forth herein and effective as set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Purchasers hereby approve formation of NewCo and the Merger, including the
assignment of the Notes to NewCo, and approves the Interim Financing, and waives
any default under the Transaction Documents related to the formation of NewCo,
the Merger, and the incurrence of the Interim Financing.

 

2. Purchasers hereby agree that, upon repayment of the principal amount of the
Notes in the amount of $2,000,000 from the proceeds of the Note Buyout Financing
in immediately available funds, in lawful tender of the United States, to
account(s) designated in writing by the Purchasers, in amounts pro rata based on
their Notes, that the Notes shall be amended, restated and replaced (without
novation) with Notes of the form set forth in Exhibit B (the “Replacement
Notes”), with each Purchaser receiving a Replacement Note with a principal
amount equal to the total principal plus accrued and unpaid interest at the time
of replacement, less that portion of the $2,000,000 that was paid to that
Purchaser. MHTX shall continue to guaranty the Replacement Notes and the
Replacement Notes shall continue to be secured by the collateral securing the
Notes (including all assets of NewCo as successor by merger to the Company and
all equity of NewCo held by MHTX), and the parties will execute such documents
and agreement as Purchasers may request to evidence such continuation, including
a joinder and acknowledgment to the Agreement by NewCo, an acknowledgement of
Guaranty and Security Agreement by MHTX and amendments to financing statements.

 



 1

 



 

3. Purchasers agree that maturity of the Notes is extended to April 3, 2018. The
Guaranty and Security Agreement issued for the benefit of the Purchasers shall
remain in effect until the Notes or any replacement notes have been fully repaid
and extinguished. After the Notes and any replacement notes have been fully
repaid and extinguished, the Purchasers shall provide MHTX a release.

 

4. Except as expressly described above, this Spinout Approval shall not
constitute (a) a modification or an alteration of any of the terms, conditions
or covenants of the Transaction Documents all of which remain in full force and
effect, or (b) a waiver, release or limitation upon the Purchasers’ exercise of
any of its rights and remedies thereunder, all of which are hereby expressly
reserved. This Spinout Approval shall not relieve or release the Company in any
way from any of its duties, obligations, covenants or agreements under the
Transaction Documents or from the consequences of any events of default
thereunder, except as expressly described above.

 

5. This Spinout Approval shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principals of conflicts of law thereof. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and Federal courts sitting in the State
of Delaware for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.

 

IN WITNESS WHEREOF, the parties hereto have caused this Spinout Approval to be
signed by their respective representatives thereunto duly authorized, all as of
the date first written above.

 



 COMPANY:

 

 

 

 

 

Senior Scientifics, LLC.

 

    By:

/s/ Robert Proulx

 

Name:

Robert Proulx  Title:

President

     

 

Manhattan Scientifics, inc.

 

 

 

 

 

 

By:

/s/ Emmanuel Tsoupanarias

 

 

Name:

Emmanuel Tsoupanarias

 

 

Title:

President

 



 



 2

 



 

 PURCHASERS:    By:

/s/ Raymond A. Mason

 

Name:

Raymond A. Mason

     By:/s/ William B. Jones 

 

Name:

William B. Jones

 

 

 

 

 

 

By:

/s/ Ferdinand J. Crovato

 

 

Name:

Ferdinand J. Crovato

 

 

TRUSTEE, FERDINAND J. CROVATO TRUST

 



 

 



3

